Judgment unanimously affirmed, with costs. Memorandum: Defendant appeals from a judgment entered on a jury verdict awarding plaintiff $20,000 on her cause of action for fraud. Plaintiff claimed that the defendant falsely represented to her that if she invested $20,000 in defendant’s business she would be made a full partner and would receive income of $14,400 at the end of one year.
The elements essential to sustain a cause of action for fraud are a representation of a material fact which is either untrue and known to be untrue or recklessly made, and which is offered to deceive the other party and to induce him to act upon it, causing injury (Jo Ann Homes v Dworetz, 25 NY2d 112, 119). Upon reviewing the record in this case, we conclude that there was sufficient evidence to permit a jury to determine that the defendant did in fact make fraudulent misrepresentations to the plaintiff upon which she relied to her detriment. Although the defendant denied plaintiff’s allegations, questions of credibility were for the jury and we perceive no basis to disturb their findings (see Larkin v State of New York, 84 AD2d 438, 444; Schlimmeyer v Yurkiw, 50 AD2d 616, 617). There is no merit to the other arguments raised on appeal. (Appeal from judgment of Supreme Court, Onondaga County, Stone, J. — fraud.) Present — Hancock, Jr., J. P., Denman, Boomer, Green and O’Donnell, JJ.